Citation Nr: 0702839	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-00 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 4, 
1999, for a schedular 100 percent rating for residuals of 
prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from November 1954 to November 
1978.

This appeal is putatively from a February 2003 rating 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which confirmed and continued a 
schedular 100 percent rating for residuals of prostate cancer 
effective January 4, 1999; awarded permanent status to the 
disability effective March 7, 2002; and established 
entitlement to Survivors' and Dependents' Educational 
Assistance (hereinafter Chapter 35 benefits).  The veteran 
disagreed with the March 2002 effective date of permanency of 
the disability as the date of permanency determined the date 
of eligibility to Chapter 35 benefits, and with the January 
1999 effective date of the 100 percent rating, asserting both 
should be effective continuously since the February 1992 
effective date of service connection for residuals of 
prostate cancer.

The veteran's April 2003 notice of disagreement alleges 
"grave procedural error" in the April 1992 rating decision 
that awarded service connection for residuals of prostate 
cancer.  To the extent he implies lack of finality of that 
rating decision for that reason, see Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999) overruled, Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002), the argument is addressed below.  
To the extent a claim of clear and unmistakable error (CUE) 
of fact or law in any final rating decision prior to February 
2003 can be inferred from the NOD, see 38 C.F.R. § 3.105(a) 
(2006), that allegation is referred to the RO for appropriate 
action.

A rating decision of October 2004 amended the schedular 
rating of the veteran's residuals of prostate cancer, 
changing the date of reduction from 100 percent from March 1, 
1993, to January 4, 1994, and changing the percentage 
reduction from 0 percent to 10 percent; the rating decision 
confirmed and continued the current schedular 100 percent 
rating effective January 4, 1999.  The rating states that 
jurisdiction for these amendments derived from the April 2003 
NOD with the February 2003 rating decision.  Nothing in the 
October 2004 rating decision addressed the finality of the 
November 2000 rating decision, which assigned the ratings and 
effective dates amended by the October 2004 rating decision, 
or appeared to find CUE in a prior decision.

Given the grounds for the instant appellate decision, the 
rating and effective date changes implemented by the October 
2004 rating are beyond the scope of this decision.  
Accordingly, this decision does not address the propriety or 
effect of the amendments in rating and effective dates 
implemented by the October 2004 rating decision.


FINDINGS OF FACT

1.  The RO established January 4, 1999, as the effective date 
of the current schedular 100 percent rating of residuals of 
prostate cancer in a February 1999 rating decision; the RO so 
notified the veteran, and that he did not appeal.

2.  The veteran's April 2003 notice of disagreement with the 
February 2003 rating decision seeking an effective date 
earlier than January 4, 1999, for a schedular 100 percent 
rating for residuals of prostate cancer is effectively a 
freestanding claim for an earlier effective date of a 
disability rating.



CONCLUSION OF LAW

The veteran's April 2003 claim for an earlier effective date 
seeks an effective date of benefits in a manner not 
authorized by law.  38 U.S.C.A. §§ 5110, 7105(a), (c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.104(a), 3.160(d), 3.400, 
(a), (b)(2), (q)(1)(ii), (r), 20.302, 20.1103 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

VA has no duty of notice or assistance in this case, because 
the claim seeks a benefit not provided by law.  38 C.F.R. 
§ 3.159(d)(3); VAOPGCPREC 5-2004 (June 23, 2004).

II.  Earlier Effective Date Claim

1.  Pertinent Law

The holding in the decision of the United States Court of 
Appeals for Veterans Claims in Rudd v. Nicholson, 20 Vet. 
App. 296 (2006), dictates that the veteran's claim for an 
earlier effective date must fail.

The RO processed the instant appeal as initiated by an April 
2003 notice of disagreement (NOD) with the January 4, 1999, 
effective date of a schedular 100 percent rating for 
residuals of prostate cancer.  The NOD responded to a 
February 2003 rating decision as if that rating decision had 
decided the effective date with which he disagrees.  It did 
not.  A February 1999 rating decision promulgated that 
effective date.  The veteran did not appeal from that 
decision, and the instant appeal cannot achieve the result he 
seeks.  Some explanation of the scheme of adjudication of VA 
disability compensation claims, a summary of the procedural 
history of the veteran's claim, and a discussion of how the 
scheme for adjudication applies to the veteran's case will 
clarify the reasons for the result in this decision.

VA claims for disability compensation comprise several 
elements: "(1) [V]eteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability."  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006) (emphasis in original) (citations 
omitted).  A veteran's application for compensation for a 
disability will trigger adjudication of the first three 
elements.  If veteran status, existence of a current 
disability, and a connection between the veteran's service 
and the disability are established, the disability is 
adjudicated "service connected."  See 38 C.F.R. § 3.303(a) 
(2006).  The degree of disability, i.e., the disability 
rating, and the effective date of service connection and of 
the disability rating are "downstream" elements of the 
claim, Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
although they are decided concurrently with the initial 
adjudication.  The rating agency, usually a VA RO, will 
notify the veteran by letter of the result of any 
adjudication.  See 38 C.F.R. § 3.103(b) (2006).

The veteran may initiate an appeal from any element of the 
adjudication with which he disagrees, 38 U.S.C.A. §§ 7104(a) 
(West 2002), by following the procedures required to obtain 
appellate review in the time allowed.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200-.305 (2006).  If the veteran 
does not initiate and perfect an appeal in time as to any 
element of a claim decided in a specific rating decision, the 
decision becomes final as to that element.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2006).

A veteran who had established service connection for a 
specific disability may initiate a claim for an increase in 
disability compensation at any time, based on the assertion 
that the disability has become more severe.  This is a claim 
for an increased rating.  See 38 C.F.R. § 160(f) (2006).  
Such a claim is independent of the initial claim for service 
connection.  Adjudication of a claim for an increased rating 
will evaluate the degree of disability and, if an increased 
rating is allowed, the effective date of the increased 
rating.  VA follows the same rules of notice of decisions in 
increased rating claims as it follows for original 
compensation claims.  The veteran is subject to the same time 
limits to initiate an appeal from any element of the 
adjudication as with adjudication of original compensation 
claims, and all elements of the adjudication become final if 
not appealed on time, as with the original compensation 
claim.

Once a rating decision (comprising all elements of the claim 
adjudicated in that decision) is final, it can be reopened 
with new and material evidence, 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006), but the effective date of 
any benefit awarded through reopening a previously, finally 
denied claim, or any element of the previously, finally 
denied claim is the date of the application to reopen the 
claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q), (r) (2006).  Once a rating decision is final, 
retroactive benefits can be obtained only by showing the 
original decision was based on CUE, see 38 C.F.R. § 3.105(a) 
(2006), or by reopening the claim with new and material 
evidence.  As noted in the introduction, supra, this decision 
does not address whether any past decision in the history of 
the veteran's claim for compensation for residuals of 
prostate cancer contained CUE.

2.  Analysis

Application of the adjudication scheme and rules discussed 
above to the veteran's claim reveals the following:  The 
veteran initially applied for disability compensation for 
residuals of prostate cancer in February 1992.  VA denied 
service connection for residuals of prostate cancer and 
notified the veteran of the decision in April 1992.  The 
veteran did not appeal, and the decision became final.  
38 U.S.C.A. § 7105 (West 2002).

The veteran again applied for service connection for 
residuals of prostate cancer in August 1996.  Because of a 
liberalizing change in the law since the prior denial, the 
August 1996 claim was not subject to the burdens associated 
with reopening a previously, finally denied claim.  A March 
1997 rating decision granted service connection for residuals 
of prostate cancer, effective November 7, 1996, the date of 
the liberalizing change in the law that authorized the 
finding of service connection.  The March 1997 rating 
decision also assigned a 0 percent disability rating, 
effective the date of service connection.  VA notified the 
veteran by letter in April 1997.  The veteran could have 
initiated an appeal from the effective date of service 
connection within one year of the date of the letter, but he 
did not.  The effective date of service connection became 
final.

In September 1998, the veteran filed a claim for an increased 
rating for residuals of prostate cancer.  The ensuing 
February 1999 rating decision granted a schedular 100 percent 
rating, effective January 4, 1999.  VA notified the veteran 
of the increased rating and its effective date by letter of 
March 11, 1999.  The veteran could have filed a notice of 
disagreement with the effective date of the increase in the 
rating within one year following the date of the letter that 
notified him of the date of the increase, 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302(a), but he did not.  The 
effective date of the schedular 100 percent rating for 
residuals of prostate cancer became final in March 2000.  Id.

In November 2000, VA executed a rating decision to implement 
a federal court decision affecting the effective date of 
service connection of the veteran's residuals of prostate 
cancer.  Nehmer v. United States Veterans' Administration, 
712 F. Supp. 1404 (N.D. Cal. 1989).  The November 2000 rating 
decision found the veteran's residuals of prostate cancer to 
be service connected effective February 7, 1992, the date of 
his original application for service connection.

The rating decision also implemented a schedular 100 percent 
disability rating effective February 7, 1992, through 
February 29, 1992, and a schedular 0 percent rating effective 
March 1, 1993, through January 3, 1999.  The November 2000 
rating decision did not address or affect the January 4, 
1999, effective date of the current 100 percent rating.  VA 
notified the veteran of this rating decision by letter of 
January 19, 2001.  The veteran could have expressed 
disagreement with the effective date of the reduction from 
100 percent to 0 percent, but he did not.  Therefore, the 
effective dates implemented in the November 2000 rating 
decision became final.

The veteran had a routine VA examination in March 2002 to 
evaluate the current severity of his prostate cancer.  The 
examination triggered a rating action to evaluate the current 
disability rating.  See 38 C.F.R. § 3.157 (2006).  An April 
2002 rating decision confirmed and continued the schedular 
100 percent disability rating effective January 4, 1999.  The 
rating decision also decided the veteran's residuals of 
prostate cancer were not permanent for the purpose of 
determining eligibility for Chapter 35 benefits.  VA notified 
the veteran of the decision and of his appellate rights by 
letter of April 2002.

In January 2003, the veteran filed a notice of disagreement 
with the denial of eligibility for Chapter 35 benefits.  He 
asserted the schedular 100 percent rating for residuals of 
prostate cancer should be permanent.  He asserted his 
disability had satisfied a criterion of a schedular 100 
percent rating continuously since 1992.  The notice of 
disagreement did not specifically assert entitlement to a 
retroactive schedular 100 percent rating for residuals of 
prostate cancer.  Rather, it alleged a fact by way of 
supporting an argument that the veteran's prostate cancer 
disability was permanent.  Nothing in the statement disagreed 
with an effective date decision within a year following 
notice from VA of such a decision.

In February 2003, VA adjudicated the veteran's residuals of 
prostate cancer to be permanent and total and eligibility for 
Chapter 35 benefits consequently established effective March 
7, 2002, the date of the VA examination that triggered the 
April 2002 rating decision.  VA notified the veteran of the 
rating decision and of his appellate rights by letter of 
March 16, 2003.

The veteran filed a notice of disagreement with the February 
2003 rating decision in April 2003.  He asserted that the 
effective date of his 100 percent disability rating for 
residuals of prostate cancer should be the date in 1992 he 
had prostate surgery.  He averred VA made a "grave 
procedural error" in not granting permanency in 1992.  He 
mistakenly averred he had been rated 100 percent ever since, 
despite proposed reductions in the past.  He averred the 
current finding of 100 percent disability and permanence were 
based on the same evidence available in 1992, and that VA 
failed in its duty to assist in granting this [sic] benefit 
in past rating decisions.  The RO construed the veteran's NOD 
as seeking an effective date of schedular 100 percent rating 
for residuals of prostate cancer prior to January 4, 1999.

The veteran's April 2003 NOD seeks relief in a manner not 
provided by law.  The February 1999 rating decision 
established the January 5, 1999, effective date of the 
current schedular 100 percent rating for residuals of 
prostate cancer. The veteran did not appeal that effective 
date.  The November 2000 rating decision overruled the March 
1997 rating decision and awarded an initial 100 percent 
rating effective the date of the initial claim, which 
implemented the Nehmer consent decree, and the veteran did 
not appeal the date of the reduction.  The October 2004 
rating decision that amended the date of reduction from 100 
percent decided in the November 2000 rating decision is not 
properly before the Board.

The veteran's April 2003 NOD appears to have alleged VA made 
a grave procedural error in 1992 in failing to assist him 
with his claim.  He apparently implies that grave procedural 
error is grounds to amend an effective date.  Binding 
judicial precedent has rejected arguments that grave 
procedural error equates with clear and unmistakable error as 
a basis to amend a past, final decision, and that a grave 
procedural error tolled or abrogated the finality of a past 
rating decision.  See Cook v. Principi, 318 F.3d 1334, 1339 
(Fed. Cir. 2002) (en banc), overruling Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) (which had held that an allegation 
of "grave procedural error" could abrogate the finality of 
a VA decision and where a decision was not final, it was not 
subject to amendment for CUE).  Thus, this decision cannot 
award an effective date for a schedular 100 rating for 
residuals of prostate cancer earlier than January 4, 1999, or 
amend the date of reduction of the initial 100 percent rating 
based on a grave procedural error in any rating decision in 
the history of the claim.

The veteran's April 2003 NOD seeking an earlier effective 
date of a schedular 100 percent rating for residuals of 
prostate cancer is essentially a claim for retroactive 
benefits.  38 U.S.C.A. § 5110(a); Leonard v. Nicholson, 405 
F.3d 1333 (Fed. Cir. 2005).  The veteran can obtain an 
earlier effective date in one of two ways, by a request for 
revision of an RO decision based upon clear and unmistakable 
error, see 38 C.F.R. § 3.105(a), or by a claim to reopen a 
prior final decision based upon new and material evidence.  
38 U.S.C.A. § 5108; Cook, supra, 318 F.3d at 1339.  As noted 
in the Introduction, above, the matter of CUE is not under 
review in the present decision. 

The effective date of a claim reopened with new and material 
evidence is the date of the claim to reopen.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).  Consequently, the veteran cannot 
obtain an earlier effective date of a rating by reopening any 
prior final adjudication of an effective date.  See Leonard 
v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005).  As 
demonstrated above, the ratings that determined effective 
dates of the schedular 100 percent rating of residuals of 
prostate cancer are all final.

To the extent the veteran's April 2003 NOD is a 
"freestanding" claim for an earlier effective date, "such 
a possibility vitiates the rule of finality."  Rudd, 20 Vet. 
App. at 300.  A freestanding claim for an earlier effective 
date for a schedular 100 percent rating seeks a benefit not 
provided by law.  When the law is dispositive against a 
claim, as here, the claim must be denied or the appeal 
terminated.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(comparing termination of a VA appeal for lack of legal merit 
to dismissal of a civil action from U.S. District Court under 
Fed. R. Civ. P. 12(b)(6) for failure to state a claim for 
which relief can be granted).

Finally, even though the veteran filed a timely NOD as to the 
date of the award of permanence of the schedular 100 percent 
rating of residuals of prostate cancer, that disagreement 
cannot achieve an earlier effective date for the underlying 
schedular rating.  First, on its face, it did not address the 
effective date of a schedular rating.  Second, if construed 
as implicating the underlying schedular rating, it was 
untimely as to any rating decision that decided an effective 
date which the veteran now seeks amended, and it is thus 
subject to the rules and analysis set forth above.


ORDER

An effective date earlier than January 4, 1999, for a 
schedular 100 percent rating for residuals of prostate cancer 
is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


